Citation Nr: 0414434	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-01 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right knee injury.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right elbow injury.

3.  Entitlement to service connection for left knee 
patellofemoral syndrome.

4.  Entitlement to service connection for left elbow pain 
with olecranon tenderness.

5.  Entitlement to an initial disability rating in excess of 
20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that granted the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
evaluated as 20 percent disabling, effective July 10, 2000 
(the date of the veteran's service connection claim).  The RO 
also determined that, as new and material evidence had not 
been received, the veteran's previously denied claims of 
entitlement to service connection for residuals of a right 
knee injury and for a right elbow injury would not be 
reopened.  Also, the RO denied the veteran's claims of 
entitlement to service connection for left knee 
patellofemoral syndrome and left elbow pain with olecranon 
tenderness.  

A Travel Board hearing was held before the undersigned acting 
Veterans Law Judge at the RO in March 2003.

It is noted that, on his Notice of Disagreement received at 
the RO in September 2001, the veteran informed VA that he 
wanted to file a claim of entitlement to service connection 
for hypertension as secondary to service-connected bilateral 
hearing loss.  To date, however, the RO has not adjudicated 
this claim.  Accordingly, the issue of entitlement to service 
connection for hypertension as secondary to service-connected 
bilateral hearing loss is referred back to the RO for 
appropriate disposition.

Finally, it is noted that the issues of the veteran's 
entitlement to an initial disability rating in excess of 20 
percent for bilateral hearing loss and entitlement to service 
connection for bilateral knee disabilities will be discussed 
in the REMAND portion of this decision below.  As set forth 
below, the appeal on this issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on the 
veteran's part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The December 1987 Board decision was a final decision 
with respect to the denial of the veteran's claims of 
entitlement to service connection for residuals of a right 
knee injury and for a right elbow injury.

3.  In a June 1992 rating action, the RO concluded that no 
new and material evidence had been received sufficient to 
reopen the veteran's previously denied claims of entitlement 
to service connection for residuals of a right knee injury 
and for a right elbow injury and those claims were not 
reopened.

4.  Evidence added since the June 1992 rating action is 
either cumulative or redundant and it does not bear directly 
and substantially upon the specific matters now under 
consideration so that, when considered with all of the 
evidence of record, it is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims of entitlement to service connection for 
residuals of a right elbow injury.

5.  Evidence added since the June 1992 rating action bears 
directly and substantially upon the specific matter now under 
consideration so that, when considered with all of the 
evidence of record, it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims of entitlement to service connection for 
residuals of a right knee injury.

6.  There is no evidence of left elbow pain with olecranon 
tenderness during service.

7.  There is no competent medical opinion that the veteran's 
currently diagnosed left elbow pain with olecranon tenderness 
is related to service.


CONCLUSIONS OF LAW

1.  The June 1992 rating decision, which denied the veteran's 
request to reopen his previously denied claims of entitlement 
to service connection for residuals of a right knee injury 
and for a right elbow injury, is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  Evidence associated with the claims file subsequent to 
the June 1992 rating decision, which denied the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for residuals of a right elbow injury, 
is not new and material, and that claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Evidence associated with the claims file subsequent to 
the June 1992 rating decision, which denied the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for residuals of a right knee injury is 
new and material and that claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  The criteria to establish entitlement to service 
connection for left elbow pain with olecranon tenderness have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

With respect to the issue of whether new and material 
evidence has been received to reopen the veteran's previously 
denied claims of entitlement to service connection for 
residuals of a right knee injury and for a right elbow 
injury, the Board observes that the regulations implementing 
the VCAA include a revision of 38 C.F.R. § 3.156(a).  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  As noted below, 
the veteran's request to reopen his claims of entitlement to 
service connection for residuals of a right knee injury and 
for a right elbow injury was filed prior to this date, and as 
such, the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001, applies to these claims.  See 38 C.F.R. 
§ 3.156(a) (2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen finally decided claims.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate claims which applies to the veteran's request to 
reopen his claims of entitlement to service connection for 
residuals of a right knee injury and for a right elbow 
injury.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

With respect to the veteran's request to reopen his 
previously denied claims of entitlement to service connection 
for residuals of a right knee injury and for a right elbow 
injury, the initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

While the notice provided to the appellant on January 4, 
2001, was not given prior to the first AOJ adjudication of 
the request to reopen the previously denied claims of 
entitlement to service connection for residuals of a right 
knee injury and for a right elbow injury, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board in December 2002, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, these claims were re-
adjudicated and several supplemental statements of the case 
were provided to the veteran.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his request to reopen the previously denied claims 
and to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.

The RO also provided notice to the veteran and his service 
representative of the evidence needed to substantiate his 
request to reopen the previously denied claims of entitlement 
to service connection for residuals of a right knee injury 
and for a right elbow injury and his claims of entitlement to 
service connection for left knee patellofemoral syndrome and 
for left elbow pain with olecranon tenderness.  In a letter 
dated in January 2001, prior to the adjudication of these 
claims, the veteran and his representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, what records the veteran 
was expected to provide in support of his claims, and the 
need to submit any evidence that is related to these claims.  
Further, this letter specifically notified them of what 
constituted new and material evidence sufficient to reopen 
the claims of entitlement to service connection for residuals 
of a right knee injury and for a right elbow injury.  See 
Pelegrini, supra.  

Additionally, the veteran and his representative were 
provided with a copy of the appealed rating decision, a 
statement of the case, and supplemental statements of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claims, what constituted 
new and material evidence sufficient to reopen the claims of 
entitlement to service connection for residuals of a right 
knee injury and for a right elbow injury, and the requirement 
to submit medical evidence that established entitlement to 
service connection for left knee patellofemoral syndrome and 
for left elbow pain with olecranon tenderness.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  The veteran 
and his representative were notified by VA in December 2001 
that a personal hearing would be held at the RO on these 
claims and they were notified in February 2003 that a Travel 
Board hearing would be held at the RO before an Acting 
Veterans Law Judge in March 2003.  Thus, the Board observes 
that all of the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his request to reopen 
the previously denied claims of entitlement to service 
connection for residuals of a right knee injury and for a 
right elbow injury and his claims of entitlement to service 
connection for left knee patellofemoral syndrome and for left 
elbow pain with olecranon tenderness poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Bernard v. Brown, 4 
Vet. App. 384 (1993).

New & Material Evidence Claims

As relevant to the veteran's request to reopen the previously 
denied claims of entitlement to service connection for 
residuals of a right knee injury and for a right elbow 
injury, the newly submitted evidence includes outpatient 
treatment records from the VA Outpatient Clinic in Mobile, 
Alabama (hereinafter, "VAOPC Mobile"), for the period of 
July 2000 to March 2001, a report of VA outpatient joints 
examination at the VA Medical Center in Biloxi, Mississippi 
(hereinafter, "VAMC Biloxi"), in July 2001, a report of VA 
general medical examination at VAMC Biloxi in July 2001, the 
veteran's testimony at his personal hearing in January 2002, 
a June 2002 progress note from B.C.M., M.D, the veteran's 
testimony at his Travel Board hearing in March 2003, and lay 
statements.

When the veteran filed his most recent request to reopen the 
previously denied claims of entitlement to service connection 
for residuals of a right knee injury and for a right elbow 
injury in July 2000, he stated that he had injured both of 
his knees and elbows while parachuting during service in 1963 
or 1964 at Fort Bragg, N.C..  He stated that he had been 
dragged approximately 200 yards by his parachute in high 
winds after completing an Airborne parachute jump.  He had 
been treated in the field and then went on sick call the 
following day for his injuries.  He also stated that these 
injuries had been noted on his separation physical 
examination.  He stated further that it was very difficult 
for him to walk up or down stairs, to sit for a prolonged 
period of time, and that any movement of his knees was 
difficult and painful.  

A review of the veteran's recent treatment records from VAOPC 
Mobile reveals that, in July 2000, the veteran complained of 
arthritis pain in both knees and both elbows for the previous 
30 years.  He reported a medical history that included 
bilateral arthritis in the knees and elbows.  Objective 
examination of the veteran revealed no pain or swelling in 
his extremities.  The assessment included arthritis in the 
knees and elbows.  Later that same month, in July 2000, X-
rays of the veteran's bilateral knees and elbows were 
obtained and interpreted as showing no calcifications, 
fractures, displacements, or focal destructive bony lesions 
in any of these joints.  The surrounding soft tissues were 
all grossly normal on X-rays.  The impressions were negative 
examinations, and the radiologist concluded that the 
veteran's bilateral knees and elbows all were normal.  

On VA general medical examination at VAMC Biloxi on July 2, 
2001, the veteran complained of a history of significant knee 
joint pain, limping, instability of the right knee, and 
significant arthritis in his knee and elbow joints.  The 
veteran stated that he had suffered multiple injuries 
following in-service parachute jumps between 1962 and 1965 
but denied any history of fracture or dislocations.  Physical 
examination of the veteran revealed significant knee and 
joint pain, but no obvious swelling.  It was noted that, 
although the veteran complained of pain in his elbow joints, 
the range of motion was fairly satisfactory with some amount 
of pain.  His other bones and joints were within normal 
limits.  The diagnoses included chronic arthritis of the knee 
and elbow joints.

On VA joints examination at VAMC Biloxi on July 3, 2001, the 
veteran complained of a history of bilateral knee and elbow 
injuries secondary to in-service parachute jump landings and 
a history of problems with his knees and elbows since 
service.  He described good functional use of the upper 
extremities overall, although he experienced pain with 
increased use.  He also described a history of bilateral knee 
arthritis, bilateral knee pain and swelling, giving way, and 
insisted that his right knee cap had been cracked as a result 
of the claimed in-service injury.  The VA examiner stated 
that, although no medical records had been provided, he had 
obtained copies of the veteran's July 2000 X-rays (noted 
above).  Physical examination of the veteran's elbows 
revealed that both elbows had a range of motion from 0 to 140 
degrees (out of a possible 145 degrees) with complaints of 
pain on motion but no redness, heat, or swelling, tenderness 
to palpation over the tip of the olecranon of both elbow, and 
full supination and pronation.  Physical examination of the 
veteran's right knee revealed a range of motion from 0 to 130 
degrees (out of a possible 140 degrees) with complaints of 
pain on motion, rather significant guarding, rather marked 
tenderness to palpation over the patellofemoral joint, a 
slight transverse ridge or depression over the anterior 
aspect of the patella, and no ligamentous instability.  X-
rays of the veteran's right knee were obtained and 
interpreted as showing minimal osteoarthritic changes 
involving the patellofemoral joint with no other bone or 
joint abnormalities demonstrated.  X-rays of the veteran's 
bilateral elbows also were obtained and interpreted as 
showing no soft tissue, bone, or joint abnormalities in 
either elbow.  The examiner commented that the veteran had 
pain on range of motion testing but it was not feasible to 
express any of this in terms of additional limitation of 
motion.  The impressions were bilateral elbow pain with 
olecranon tenderness and bilateral patellofemoral syndrome 
with an old injury per history and a possible old transverse 
patella fracture.

At his January 2002 personal hearing, the veteran testified 
that he had been unable to release his parachute during an 
in-service Airborne training jump, but he went in to a 
parachute landing fall, his right knee hit a big boulder, and 
his elbows had been injured.  He stated that his right knee 
swelled up following this injury, although he had not 
received any in-service treatment for his claimed right elbow 
injury.  The veteran testified further that he had not been 
treated for his claimed residuals of a right knee injury or 
for a right elbow injury since service because he had been 
unable to afford treatment.  He also testified that he had 
been informed by an orthopedic examiner following X-rays of 
his right knee that the right kneecap was "split wide open" 
and "it slips on me."  He stated that his right knee 
occasionally gave out on him because it had split in two 
during service.  The veteran also stated, "I know it's 
broken.  I can feel it...My kneecap is in two parts...It's been 
that way ever since that jump."

A review of the veteran's treatment records from B.C.M., 
M.D., received at the RO in October 2002, indicates that the 
veteran was seen in June 2002 for complaints of bilateral 
knee pain, right more than left, and complaints of residuals 
of elbow injuries.  The veteran reported that he had been a 
parachutist during service and had completed over 100 
physically demanding jumps and had injured his knees 
repeatedly following these parachute jumps.  He stated that 
he experienced constant knee pain and that his knees gave way 
while walking.  He also reported that he had fallen 
repeatedly in the past.  Physical examination of the 
veteran's joints revealed decreased range of motion at both 
elbows secondary to pain, no effusion, decreased range of 
motion in both knees, positive crepitus in the right knee, 
positive deformity to the right patella, and no effusion in 
either knee.  The assessment included severe right knee 
osteoarthritis and unspecified right patella deformity.  In a 
statement attached to this medical record, the veteran 
contended that this medical record constituted new and 
material evidence sufficient to reopen his previously finally 
denied claims of entitlement to service connection for 
residuals of a right knee injury and for a right elbow 
injury. 

At his Travel Board hearing in March 2003, the veteran 
testified that his right knee had split in half after the 
parachute jump during service.  He stated that he experienced 
pain and swelling in the right knee all the time.  His right 
knee pain was exacerbated by walking, sitting for a long 
period, and in cold weather.  He also stated that his right 
elbow became inflamed very easily, it was tender to touch, 
and it became fatigued very easily.  Finally, he testified 
that he had been informed by one of his doctors that he had 
arthritis in the right elbow and right knee.

In June 2003, the veteran submitted a statement in which he 
contended that a recent physical examination had confirmed 
that he was suffering from acute arthritis.  He stated that 
this arthritis stemmed from "banged up knees and elbows on a 
parachute jump while on active duty with the 82nd Airborne."  
A review of the attached VA medical report provided by the 
veteran indicates that the veteran received a rehabilitation 
appointment in June 2003 at VAMC Biloxi for his complained-of 
bilateral knee pain.  The VA examiner noted that the veteran 
experienced bilateral knee laxity and diffuse tenderness but 
no erythema, increased heat, or swelling.  The impression was 
knee pain.

Service Connection For Left Elbow Pain With Olecranon 
Tenderness

A detailed review of the veteran's service medical records 
will not be repeated here, except to note the lack of any 
pertinent in-service complaints of left elbow pain with 
olecranon tenderness.

The veteran reported no pre-service medical history of left 
elbow problems at his enlistment physical examination in 
October 1962.  As noted above, clinical evaluation of the 
veteran revealed that he was entirely within normal limits, 
and he was found qualified for enlistment in to active 
service.  There are no in-service treatment reports of left 
elbow pain.

The veteran reported a history of bone, joint, or other 
deformity at his separation physical examination in August 
1965, which he attributed to knee trouble from a parachute 
jump.  As noted above, the in-service examiner concluded that 
the veteran had intermittent right knee stiffness and 
soreness as a result of this reported injury.  Clinical 
evaluation of the veteran revealed that he was entirely 
within normal limits, and he was found qualified for 
separation from service.

When he filed his claim of entitlement to service connection 
for left elbow pain with olecranon tenderness in July 2000, 
the veteran stated that he had injured his elbow during 
parachute jump training at Fort Bragg.

As noted above, on VA examination in July 2000 at VAOPC 
Mobile, the veteran complained of arthritis pain in his 
elbows for the previous 30 years.  His medical history 
included arthritis in the elbows.  Objective examination of 
the veteran revealed no pain or swelling in his extremities.  
The assessment included arthritis in the elbows.  And, as 
noted above, later in July 2000, X-rays of the veteran's left 
elbow were obtained and interpreted as normal with no 
calcifications, fractures, displacements, or focal 
destructive bony lesions.

On VA outpatient general medical examination at VAMC Biloxi 
on July 2, 2001, the veteran complained of significant left 
elbow arthritis.  Physical examination of the veteran 
revealed fairly satisfactory range of motion with some amount 
of pain in the left elbow joint.  The diagnoses included 
chronic arthritis of the elbow joint.

On VA outpatient joints examination at VAMC Biloxi on July 3, 
2001, the veteran complained of pain on increased use of the 
upper extremities and during cold weather.  It was noted that 
the veteran was right-hand dominant.  As noted above, 
physical examination revealed an essentially full range of 
motion to 140 degrees (out of a possible 145 degrees) for the 
elbow with a complaint of pain on motion but no redness, 
heat, or swelling, tenderness to palpation directly over the 
tip of the olecranon, an full supination and pronation.  
There were no soft tissue, bone, or joint abnormalities 
demonstrated on X-rays of the elbow.  The examiner's 
impressions included elbow pain with olecranon tenderness.

The veteran testified at his personal hearing in January 2002 
that he experienced a "really tight pain" in his left elbow 
"and it throbs."  He also stated that his left elbow "just 
freeze[s] up" on him occasionally.  He reported that he had 
been informed by a VA examiner that he had tendonitis in his 
left elbow and he took pain medication for his left elbow 
pain with olecranon tenderness.

On examination by B.C.M., M.D., in June 2002, the veteran 
complained of a history of injuries to his elbows.  Physical 
examination of the veteran revealed a decreased range of 
motion at both elbows secondary to pain and no effusion.  No 
pertinent assessment was provided.

At the veteran's Travel Board hearing in March 2003, he 
testified that he experienced swelling and inflammation in 
his left elbow, and his left elbow became fatigued very 
easily.  He also testified that, "I have arthritis in my 
elbows."


Analysis

The veteran and his representative essentially contend on 
appeal that new and material evidence has been received 
sufficient to reopen the previously denied claims of 
entitlement to service connection for residuals of a right 
knee injury and for a right elbow injury.  They also contend 
that entitlement to service connection for left elbow pain 
with olecranon tenderness has been established.

With respect to the veteran's new and material evidence 
claims, the Board notes that the pertinent law and 
regulations provide that, if new and material evidence has 
been presented or secured, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  
"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996) 
(hereinafter, "Evans").

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the June 1992 rating 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has not been received 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for residuals of a right 
elbow injury.  However, new and material has been submitted 
to reopen the veteran's claim of entitlement to service 
connection for residuals of a right knee injury.  In this 
regard, the Board notes that the original rating decision 
issued in June 1987 denied these claims because no evidence 
of any current residuals had been found on VA examination.  
The Board subsequently concluded in its December 1987 
decision that the veteran's complained-of right knee injury 
and right elbow injury both had been acute and transitory 
conditions with no permanent residuals.  

The evidence submitted since the most recent final denial of 
the veteran's request to reopen his previously denied claims 
in June 1992 consists of treatment reports showing that the 
veteran suffers from right knee and right elbow problems 
variously diagnosed as chronic arthritis, patellofemoral 
syndrome, elbow pain with olecranon tenderness, severe right 
knee osteoarthritis, and unspecific right patella deformity.  
However, when viewed in conjunction with all of the other 
evidence of record, the newly considered evidence does not 
tend to offer a competent medical opinion that the veteran's 
claimed residuals of a right elbow injury were incurred 
during service, including as a result of an in-service 
parachute jump.  X-ray studies of the veteran's right elbow 
do not demonstrate any disability.  As such, the new evidence 
is merely cumulative and redundant and has no significant 
effect on the facts previously considered.  Therefore, it is 
not "new" and "material" evidence, as contemplated by 38 
C.F.R. § 3.156(a), and provides no basis on which to reopen 
the veteran's previously denied claims of entitlement to 
service connection for a right elbow injury.

Having determined that new and material evidence has not been 
added to the record, the veteran's previously denied claim of 
entitlement to service connection for residuals of a right 
elbow injury is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

However, the evidence submitted since the June 1992 decision 
does tend to show the presence of a current right knee 
disability.  X-ray studies of the right knee showed 
osteoarthritic changes.  The Board finds that this showing of 
osteoarthritic changes is "new" and "material" evidence as 
contemplated by 38 C.F.R. § 3.156(a), and is so significant 
that is must be considered to fairly adjudicate the veteran's 
claim.

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim of 
entitlement to service connection for residuals of a right 
knee injury is reopened.  To that extent only, the claim is 
allowed.  The claim of entitlement to service connection for 
residuals of a right knee injury will be addressed in the 
remand attached to this decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

Turning to the veteran's claim of entitlement to service 
connection for left elbow pain with olecranon tenderness, the 
Board notes that, under the laws administered by VA, service 
connection may be granted for a disability resulting from 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be granted on the 
basis of a post-service initial diagnosis of a condition when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for left elbow 
pain with olecranon tenderness.  There is no evidence of any 
in-service treatment of left elbow pain with olecranon 
tenderness.  There also is no competent medical opinion 
linking the veteran's currently diagnosed left elbow pain 
with olecranon tenderness to service or any incident of 
service, to specifically include a parachute jump.  

Clinical evaluation of the veteran at separation from service 
revealed that his upper extremities and musculoskeletal 
examinations were normal, and he was found qualified for 
separation from service.  It is noted that the veteran's 
service medical records are completely silent for any left 
elbow injury.

The veteran's earliest post-service treatment for left elbow 
pain with olecranon tenderness was in July 2001, many years 
following his separation from service, at which time the VA 
examiner diagnosed bilateral elbow pain with olecranon 
tenderness.  However, X-rays completed on the same day as 
this examination revealed no evidence of soft tissue, bone, 
or joint abnormalities in the left elbow.  

None of the post-service examiners who have treated the 
veteran's left elbow pain with olecranon tenderness related 
any of his complaints to his service or to any incident of 
service, to specifically include parachute jumps.  While it 
is acknowledged that the veteran earned his Parachutist Badge 
and was medically qualified for Airborne Training during 
service, there is no competent medical opinion in the record 
of this claim showing either that he injured his left elbow 
during service following parachute jumps or that the claimed 
in-service left elbow injury resulted in the veteran's 
currently diagnosed left elbow pain with olecranon 
tenderness.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for left 
elbow pain with olecranon tenderness consists of lay 
statements.  In this regard, the Board notes that the veteran 
is competent to provide lay statements as to the features or 
symptoms of an injury or illness.  Similarly, the veteran 
also is competent to provide lay statements as to the 
sequence of events that led to the injuries he purports to 
have sustained during service.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  
The veteran and his service representative have maintained 
throughout the pendency of this appeal that he incurred left 
elbow injuries during service following Airborne parachute 
jumps which led to his currently diagnosed left elbow pain 
with olecranon tenderness.  However, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render such an opinion.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As the veteran and his service 
representative lack such training and knowledge, they are not 
competent to render an opinion regarding the diagnosis or 
onset of his currently diagnosed left elbow pain with 
olecranon tenderness.  Therefore, the Board cannot assign any 
probative value to the lay assertions in the record of this 
claim that in-service left elbow injuries following a 
parachute jump led to the veteran's currently diagnosed left 
elbow pain with olecranon tenderness.

For the reasons and bases discussed above, the Board finds 
that new and material evidence has not been received 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for residuals of a right 
elbow injury.  The Board also finds that the evidence is 
against the veteran's claim of entitlement to service 
connection for left elbow pain with olecranon tenderness.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  
Those appeals are denied.

However, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a right knee disability and the claim is 
reopened.  That claim will be addressed in the remand 
attached to this decision.


ORDER

New and material evidence has been received on the issue of 
entitlement to service connection for residuals of a right 
knee injury and that claim is reopened.

With no new and material evidence having been received on the 
issue of entitlement to service connection for a right elbow 
injury, that claim is not reopened.

Entitlement to service connection for left elbow pain with 
olecranon tenderness is denied.


REMAND

As a procedural matter, the Board observes that, in a 
statement submitted on a VA Form 21-4138 received at the RO 
in September 2001, and accepted by the RO as the veteran's 
Notice of Disagreement with the currently appealed rating 
decision, the veteran specifically contended on this VA Form 
21-4138 that his service-connected bilateral hearing loss was 
"much worse than the 20% I received for it" in the 
currently appealed rating decision.

Under the laws administered by VA, a claimant initiates an 
appeal by filing a timely notice of disagreement to contest 
the result of an initial review or determination by the 
agency of original jurisdiction.  See 38 U.S.C.A. § 7105 
(West 2002) ("notice of disagreement shall be filed within 
one year from the date of mailing notice of the result of 
initial review or determination...."); see also 38 C.F.R. § 
20.302 (2003) ("a claimant...must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him or her...").  A 
claimant's Notice of Disagreement "must be in terms which 
can be reasonably construed as disagreement with" the 
determination being appealed.  See 38 C.F.R. § 20.201 (2003).  
Based on a review of all of the veteran's statements 
contained on the VA Form 21-4138 received at the RO in 
September 2001, the Board determines that it is a valid 
notice of disagreement with respect to the issue of 
entitlement to an initial disability rating in excess of 20 
percent for bilateral hearing loss.  

Because the veteran filed a timely notice of disagreement 
under 38 U.S.C.A. 
§ 7105, appellate review of the RO's July 2002 rating 
decision was properly initiated, and the RO was then 
obligated to furnish him a statement of the case with respect 
to the issue of entitlement to an initial disability rating 
in excess of 20 percent for bilateral hearing loss.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2003).  See 
also Hamilton v. Brown, 4 Vet. App. 528 (1993).  Accordingly, 
the issue of entitlement to an initial disability rating in 
excess of 20 percent for bilateral hearing loss is remanded 
to the RO for the issuance of a statement of the case and any 
further development as may be necessary regarding this claim.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  

The remanding of the issue of entitlement to an initial 
disability rating in excess of 20 percent for bilateral 
hearing loss must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought and a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West Supp. 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should return this 
issue to the Board only if the veteran perfects an appeal in 
full accordance with the provisions of 38 U.S.C.A. § 7105.

The Board has characterized the issue as involving the 
propriety of the initial evaluation assigned following the 
grant of service connection because the veteran has disagreed 
with the initial disability rating of 20 percent assigned to 
his service-connected bilateral hearing loss.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In addition, the Board finds that a VA examination is needed 
to determine whether the veteran's currently diagnosed knee 
disabilities may have been incurred in service or may be the 
result of any disease or injury incurred in or aggravated by 
service.

Accordingly, this case is REMANDED for the following actions:

1.  Furnish the veteran and his service 
representative a statement of the case on 
the issue of entitlement to an initial 
disability rating in excess of 20 percent 
for bilateral hearing loss.  The RO 
should return this issue to the Board 
only if the veteran perfects an appeal, 
by filing a timely substantive appeal, in 
full accordance with 38 U.S.C.A. § 7105 
(West 2002).

2.  Contact the veteran and his service 
representative and request that they 
identify any VA and non-VA health care 
providers who have treated him for his 
service-connected bilateral hearing loss 
or for any knee disabilities between July 
1999 and the present.  Specifically, 
obtain the veteran's current treatment 
records from the VA Medical Center in 
Biloxi, Mississippi, and the VA 
Outpatient Clinic in Mobile, Alabama, as 
well as any other pertinent records 
identified by the veteran, which are not 
currently of record.  If no such records 
can be located, the RO should obtain 
specific confirmation of this fact and 
document it in the veteran's claims 
folder.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination.  Send the claims folder to 
the examiner for review.  Request that 
this examination include all standard 
studies and tests.  All examination 
findings should be set forth.  
Specifically, it is requested that the 
examiner provide an opinion as to whether 
it is as likely as not that any current 
knee disability was incurred during the 
veteran's service or whether it is as 
likely as not that any current knee 
disability is the result of any disease 
or injury incurred during the veteran's 
service, or the result of parachute jumps 
the veteran performed in service.

4.  Then, re-adjudicate the veteran's 
claims.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



